DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This is the Non-Final Office Action in response to the Application No. 17/010,266, filed on September 02, 2020, title: “System And Method For Creating Trade-related Annotations In An Electronic Trading Environment”.

Status of Claims
Claim 1 was pending in the application.  By the 09/09/2020 Amendment, claim 1 has been cancelled and new claims 2-16 have been added.  Accordingly, claims 2-16 are pending in the application and have been examined.

Priority
This application is a CON of U.S. Application No. 16/059,723 filed on 08/09/2018 (PAT. No. 10,803,523) which is a CON of U.S. Application No. 14/192,448 filed on 02/27/2014 (PAT. No. 10,074,133) which is a CON of U.S. Application No. 13/741,741 filed on 01/15/2013 (PAT. No. 8,706,609) which is a CON of U.S. Application No. 13/316,824 filed on 12/12/2011 (PAT. No. 8,473,404) which is a CON of U.S. Application No. 12/540,059 filed on 08/12/2009 (PAT. No. 8,108,291) which is a CON of U.S. Application No. 10/260,644 filed on 09/30/2002 (PAT. No. 7,610,237).  
For the purpose of examination, the 09/30/2002 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/02/2020 is being considered.  A copy of the USPTOL-1449 form with the examiner’s initials is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,803,523.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of Patent ‘523 teach a method for annotating market information on a computer with essentially the same elements and limitations as that of the computer readable medium claims 2-16 of the present application.  The difference is the status of the claims (method claims vs. computer readable medium claims).



Claim Rejections - 35 USC § 101
Claims 2-16 are a practical application in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).

Claim Rejections - 35 USC § 103
This Application is a Continuation of various U.S. applications (see “Priority” section above).  The Examiner has reviewed the application and its history and found that the present claims are allowable if Applicant files a terminal disclaimer to overcome the Double Patenting rejection and if the Examiner does not find any new reference in the next Office action.
An updated prior art search did not identify any reference that teaches each and every elements of the claims at this time.

Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697